DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6 – 10, 15 – 18, 20 and 22 – 24  is/are rejected under 35 U.S.C. 102 9(a)(1) or 103 as being unpatentable over US 9,263,519 B2 (hereunder Lal, previously cited) in view of Bratkovski (US 2011/0168894 A1, previously cited) and Yang (US 2009/0140148 A1)
With respect to independent claim 1,  in Fig. 27 Lal teaches an infrared (IR) detection sensor for detecting IR radiation, comprising:
a plurality of nanowires 100; as shown in Fig. 2; see column 25, lines 49 – 65  positioned adjacent to each other so as to define a layer, the layer having an outer surface directable towards a source of IR radiation; and
first and second terminals 502, 132 electrically coupled to the layer, 
a circuit 570 electrically coupled to the first and second terminals, the circuit configured to:
provide one of a constant voltage Circuit 570 should provide a bias voltage or current in order to determine whether infrared absorption occurs. Or In Fig. 3 Bratkovski (see paragraph [0037]) provides a voltage source 350  to apply a known voltage difference between two terminals and determines a change in current flowing between the two terminals by radiated energy absorbed. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal in order to provide a desired bias between two electrodes in desired radiation detectors. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.  across the first and second terminals to generate an electrical current flowing through the layer and a constant electrical
current across the first and second terminals to generate a voltage across the
first and second terminals; 
monitor a change via 580 in the electrical current flowing through the layer in response to the IR radiation absorbed by the layer and a change of the voltage across the first and second terminals in response to the IR radiation absorbed by the layer see column 25, lines 49 – 65 when the constant voltage is provided across the first and second terminals, and
monitor a change in the voltage flowing through the layer in response to the IR radiation absorbed by the layer and a change of the voltage across the first and second terminals in response to the IR radiation absorbed by the layer when the constant electrical current is provided across the first and second terminals; 
determine via 580 the IR radiation absorbed by the layer in response to one of the change in the electrical current flowing through the layer and the change of
the voltage across the first and second terminals,
	wherein the layer defines an uninterrupted electrical path from the first terminal to the second terminal and from the second terminal to the first terminal this limitation is inherently taught in Fig. 27.
	Lal is silent with electrical insulator having an upper surface in engagement with the inner [ the layer and a lower surface; membrane having an upper surface in engagement with the lower surface of the insulator; supporting surface; plurality of supports extending from the supporting surface and operatively engaging the membrane to suspend the membrane above the supporting surface.
	Yang teaches electrical insulator 242 having an upper surface in engagement with the inner surface of  the infrared layer 244  and a lower surface; membrane 236 having an upper surface in engagement with the lower surface of the insulator; supporting surface as shown in Fig. 2; plurality of supports as shown in Fig. 2 extending from the supporting surface and operatively engaging the membrane to suspend the membrane above the supporting surface. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal modified by Bratkovski in order to detect infrared radiation as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Such a design suggested by Yang would be beneficial for ordinary artisans who want to increase temperature sensitivity in detecting infrared by isolating the infrared absorbing layer. 
With respect to dependent claim 6, in Fig. 2 Lal teaches wherein each nanowire of the plurality of nanowires includes a terminal first end partially defining an inner surface of the layer and a second end. 
With respect to dependent claim 7, Lal teaches wherein the second end of each nanowire of the plurality of nanowires has a generally conical configuration and terminates at a tip as shown in Fig. 19 and wherein the tip at the second end of each nanowire of the plurality of nanowires partially defines the outer surface of the layer and wherein the inner surface of the layer engages an electrical insulator as shown in Fig. 19.
With respect to independent claim 9, Lal teaches infrared (IR) detection sensor for detecting IR radiation, comprising:
a plurality of nanowires forming a layer 100, the layer having an outer surface as shown in Fig. 19 directable towards a source of IR radiation; and
a circuit 570 electrically coupled to the layer, the circuit configured to 
provide one of a constant voltage across the layer to generate an electrical current flowing through the layer and a constant electrical current across the layer to generate a voltage across the layer; monitor one of a change in the electrical current flowing through the layer in response to the IR radiation absorbed by the layer and a change of the voltage across the layer in response to the IR radiation absorbed by the layer; and determine the IR radiation absorbed by the layer in response to one of
the change in the electrical current flowing through the layer and the change of the voltage across the layer 
wherein the layer defines an uninterrupted electrical path from the first terminal to the second terminal and from the second terminal to the first terminal this limitation is inherently taught in Fig. 27 as discussed in the rejection justification to claim 1 above.
Lal is silent with electrical insulator having an upper surface in engagement with the inner [ the layer and a lower surface; membrane having an upper surface in engagement with the lower surface of the insulator; supporting surface; plurality of supports extending from the supporting surface and operatively engaging the membrane to suspend the membrane above the supporting surface.
	Yang teaches electrical insulator 242 having an upper surface in engagement with the inner surface of  the infrared layer 244  and a lower surface; membrane 236 having an upper surface in engagement with the lower surface of the insulator; supporting surface as shown in Fig. 2; plurality of supports as shown in Fig. 2 extending from the supporting surface and operatively engaging the membrane to suspend the membrane above the supporting surface. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal modified by Bratkovski in order to detect infrared radiation as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Such a design suggested by Yang would be beneficial for ordinary artisans who want to increase temperature sensitivity in detecting infrared by isolating the infrared absorbing layer. 
With respect to dependent claim 11, Lal teaches first and second terminals 132, 502 electrically coupling the layer to the circuit.
With respect to dependent claims 15 – 17, in Fig. 19 Lal teaches wherein each nanowire of the plurality of nanowires includes a terminal first end partially defining an inner surface of the layer and a second end and wherein the second end of each nanowire of the plurality of nanowires has a generally conical configuration and terminates at a tip and wherein the tip at the second end of each nanowire of the plurality of    nanowires partially defines the outer surface of the layer and wherein
the inner surface of the layer engages an electrical insulator.
With respect to independent claim 18, Lal teaches an infrared (IR) detection sensor for detecting IR radiation, comprising:
a plurality of nanowires 100 positioned adjacent to each other so as to define a layer, the layer having an outer surface directable towards a source of IR radiation;
first and second terminals 132,502 electrically coupled to the layer;
a. circuit 570 electrically coupled to the first and second terminals, the circuit configured to provide one of a constant voltage across the first and second terminals to
generate an electrical current flowing through the layer and a constant electrical
current across the first and second terminals to generate a voltage across the first and second terminals; monitor one of a change in the electrical current flowing through the
layer in response to the IR radiation absorbed by the layer and a change of the
voltage across the first and second terminals in response to the IR radiation absorbed by the layer: and determine the IR radiation absorbed by the layer in response to one of
the change in the electrical current flowing through the layer and the change of
the voltage across the first and second terminals 
wherein the layer defines an uninterrupted electrical path from the first terminal to the second terminal and from the second terminal to the first terminal this limitation is inherently taught in Fig. 27 as discussed above.
Lal is silent with electrical insulator having an upper surface in engagement with the inner [ the layer and a lower surface; membrane having an upper surface in engagement with the lower surface of the insulator; supporting surface; plurality of supports extending from the supporting surface and operatively engaging the membrane to suspend the membrane above the supporting surface.
	Yang teaches electrical insulator 242 having an upper surface in engagement with the inner surface of  the infrared layer 244  and a lower surface; membrane 236 having an upper surface in engagement with the lower surface of the insulator; supporting surface as shown in Fig. 2; plurality of supports as shown in Fig. 2 extending from the supporting surface and operatively engaging the membrane to suspend the membrane above the supporting surface. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal modified by Bratkovski in order to detect infrared radiation as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Such a design suggested by Yang would be beneficial for ordinary artisans who want to increase temperature sensitivity in detecting infrared by isolating the infrared absorbing layer. 
With respect to dependent claim 20, as discussed above Lal teaches wherein the membrane is flexible.
With respect to dependent claims 22 – 24, Lal teaches in Fig. 19   wherein each nanowire of the plurality of nanowires includes a terminal first end partially defining an inner surface of the layer and a second end and wherein the second end of each nanowire of the plurality of nanowires has a generally conical configuration and terminates at a tip and wherein the tip at the second end of each nanowire of the plurality of nano wires partially defines the outer surface of the layer and wherein the inner surface of the layer engaging an electrical insulator.
Claims 5, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Lal modified by Bratkovski and Yang, and further in view of Brown (US 8,839,452 B1).
The teaching of Lal modified by Bratkovski and Yang has been discussed above.
With respect to dependent claims 5 and 14 and 21, Lal is silent with wherein each nanowire of the plurality of nanowires is fabricated from silicon impregnated with silver nanoparticles.
	In column 7, lines 44 – 45 Brown teaches silicon embedded silver nano-wires.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lal modified by Bratkovski and Yang in order to fabricate desired nanowire by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884